Citation Nr: 1144689	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  06-06 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan




THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a respiratory disorder other than obstructive sleep apnea.




ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1965 to January 1966.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied the benefits sought on appeal.  

The Board issued a decision in February 2010 denying service connection for sleep apnea and reopening the previously denied claim of service connection for a psychiatric disorder.  The Board also remanded the merits of the claim for service connection for a psychiatric disorder, as well as the claims for service connection headaches and a respiratory disorder.  

The Board notes that the Veteran executed a power of attorney (POA) appointing the American Legion as his service representative in March 2004.  He later executed a POA in December 2006 appointing an attorney as his representative, which revoked the POA for the American Legion.  See 38 C.F.R. § 14.631(f)(1).  The attorney subsequently withdrew his POA in February 2007, and the Veteran did not execute a new POA appointing a veterans service organization, attorney, or other individual as his representative.  

The American Legion did file a written brief presentation in August 2011 in support of the Veteran's claim.  However, as a new POA had not been executed, the Board sent the Veteran a letter in September 2011 requesting that he clarify his choice of representative within 30 days of the date of the letter.  To date, he has not responded.  Therefore, the Board will proceed as though the Veteran is unrepresented.  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained. 

2.  The Veteran has not been shown to currently have a respiratory disorder other than sleep apnea that is related to his military service.


CONCLUSION OF LAW

A respiratory disorder other than sleep apnea was not incurred in active service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including disability rating and the effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, the Veteran was sent a letter in July 2004 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  A March 2006 letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Although a document fully meeting the VCAA's notice requirements was not provided to the Veteran before the rating decision on appeal, the claims were fully developed and then readjudicated most recently in a June 2011 Supplemental Statement of the Case (SSOC), which was issued after all required notice was provided.  Accordingly, no further development is required with respect to the duty to notify. 

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's service treatment records, as well as all identified and available post-service medical records.  The Veteran's own statements in support of the claims are also of record.  He has not identified any outstanding evidence that is relevant to a respiratory disorder.  

In addition, the Veteran was afforded a VA examination in June 2010 in connection with his claim for service connection for a respiratory disorder.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, the Board finds that the VA examination and medical opinion obtained in this case are adequate, as they are predicated on a full reading of the service treatment records as well as the private and VA medical records contained in the Veteran's claims file.  The examiner considered all of the pertinent evidence of record, to include the statements of the appellant, and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

VA has further assisted the Veteran throughout the course of this appeal by providing him with a SOC and a SSOC, which informed him of the laws and regulations relevant to the claim.  The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate. Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.  

The Board's duty is to assess the credibility and competency in determining the weight of the evidence.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

The scope of a claim should be construed based on the reasonable expectations of a non-expert, self-represented claimant, and the evidence developed during the claims process.  If a Veteran claims service connection for a specific disorder, any disorder reasonably encompassed by the Veteran's claim must be considered.  The Veteran may identify the scope of his claim by reference "to a body part or system that is disabled or by describing symptoms of the disability."  The factors to consider are the Veteran's description of his claim, the symptoms he describes; and all the information he submits or VA obtains in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  If a submitted claim does not identify the nature of the claimed disability, but is submitted with medical records "clearly discuss[ing] disabilities or specific symptoms other than those listed on the application, it may be inferred" that the claimant intended to claim disorders suggested by medical records.  See Brokowski, 23 Vet App. at 88 [emphasis in original].  However, claims that present distinct factual bases, such as medical disorders with different medical causes, may be distinguished and adjudicated independently, even if a veteran feels that they are the same.  See Tyrues v. Shinseki, 23 Vet. App. 166, 187 (2009), aff'd  631 F.3d 1380 (Fed. Cir. 2011); Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008).  

Initially, the Board finds that the present claim does not encompass a claim of service connection for obstructive sleep apnea (OSA) or a disease of the nose and throat.  The Board denied the claim of service connection for sleep apnea in February 2010 and remanded the separate claim for service connection for a respiratory disorder.  As such, the issue of entitlement to service connection for sleep apnea is no longer in appellate status before the Board.  Additionally, the Veteran has repeatedly identified his claim as involving a condition of the lungs and chest.  The Board notes that the lungs and chest are distinct parts of the body from the nose and throat, which can be expressed without recourse to complex medical terminology.  Thus, the scope of the present claim is limited to entitlement to service connection for a respiratory disorder of the lungs and chest, which does not encompass sleep apnea or a disease of the nose and throat.  See 38 C.F.R. § 20.100; Clemons, 23 Vet. App. 1; Brokowski, 23 Vet. App. at 86-88.

With regards to the merits of the claim, the Veteran wrote in several testimonial statements, including one in May 2004, identifying two events during service that he feels caused a current respiratory disorder.  First, he asserts that he was required to have a duplicate series of inoculations that he had previously received during training.  Second, he contends that he was required to go through the tear gas chamber twice.  He has also claimed that he suffered a serious, acute upper respiratory infection (URI) during basic training due to being tired and sleep deprived. 

The Veteran's service treatment records do confirm that he underwent inpatient treatment during June 1965 for symptoms, including a cough, which were diagnosed as an upper respiratory infection.  A chest x-ray at that time was negative.  His shot records also confirm that he received duplicate immunizations, including the triple typhoid vaccine and tetanus toxoid, on August 6, 1965, after the initial immunizations on July 15, 1965.   

Nevertheless, the remainder of the Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of a respiratory disorder.  In fact, at his January 1966 service separation examination, a clinical evaluation of the lungs and chest was "normal," and chest x-rays were noted as being essentially negative.  Thus, the service treatment records establish that the Veteran did not experience chronic symptoms of a respiratory disorder during service.  Rather, to the extent the Veteran had any symptomatology in service, such symptomatology would appear to have been acute and transitory and to have resolved prior to his separation.  Therefore, the Board finds that a respiratory disorder did not manifest in service.

The Board does note that the Veteran submitted a March 2004 statement in which he indicated that he had repeated bouts of severe upper respiratory infections, bronchitis, and pneumonia over the next 40 years after his separation from service. 

The Veteran's wife also wrote a detailed statement in May 2004 in which she noted that the Veteran began a new job after service in approximately December 1966, but stated that he missed half a week of training due to a bad chest cold.  She also indicated that the Veteran worked at a foundry from June 1967 to October 1967 and had a terrible reaction to coal dust.  She further noted that he later worked at a job in from December 1972 to February 1973 where there was mold that was bad for his health.  In addition, the Veteran's wife identified an incident in 1982 during which the Veteran had a terrible chest cold from sleeping on the floor that was freezing. 

The lay statements from the Veteran and his wife are evidence of post-service symptomatology; however, they do not establish continuous post-service symptomatology.  To the contrary, they associate his post-service symptoms to specific intervening events.  Thus, the lay statements do not provide persuasive evidence of continuous post-service symptomatology related to the Veteran's symptoms during service.  See 38 C.F.R. § 3.303(b).  

Moreover, the post-service medical evidence includes negative chest x-ray findings in December 1983.  Private chest x-rays obtained in March 1987 later show the supra mediastinum widened, probably secondary to projection; and, minimal linear stranding in the left lung base, which could represent a small area of fibrosis or acute subsegmental atelectasis.  A chest x-ray dated in January 1996 also showed bullous disease in the left base, but no acute infiltrates.  Subsequent x-rays, beginning in February 1998, revealed findings of atelectases; otherwise normal.  

VA medical records dated in December 2002 subsequently show that the Veteran had complaints of a sore throat with congestion and cough, which was diagnosed as pharyngitis.  In February 2003, he had complaints of pain and difficulty when breathing in very cold weather.  He indicated that he had had rhinitis in the past, but he had no history of asthma.  A clinical evaluation found his chest to have good airway movement.  The assessment was that his symptoms "could be" reactive airways disease with rhinitis, one causing the other.  

The Veteran was also treated at VA in February 2003 for complaints, which were found, based on x-rays, to mostly likely represent tracheobronchitis with virus underlining, but without active cardiopulmonary disease.  During a follow-up appointment six days later, a diagnosis of bronchitis was made.  In addition, the Veteran reported having a history of sinusitis in January 2004.  

In summary, these post service medical records show intermittent symptoms after service.  They do not relate the symptomatology to any event or circumstance of the Veteran's military service.  Nor do they show that he continued to have the same symptomatology since service to the present time.

The most recent evidence consists of the results of a June 2010 VA examination.  In reviewing the history of the case, the examiner noted that the Veteran's service treatment records did not document him as having a chronic respiratory disorder and observed that there were no medical records dated immediately after service pertaining to a respiratory disorder.  The examiner also reviewed and cited to the Veteran's more recent VA treatment records.  The Veteran himself reported having a history of sinusitis for the last several years.  He also described his sleep apnea, but he denied having any other chronic lung problems, including asthma and tuberculosis.  He complained of having a deviated nasal septum, which a physical examination did confirm.  The examiner performed a thorough clinical evaluation, which included a review of chest x-rays obtained in January 2010, which were negative.  Based on the examination results, the VA examiner diagnosed the Veteran as having obstructive sleep apnea, but no other respiratory disorder.  

The Board finds that the June 2010 VA examination results establish that the Veteran does not suffer from a current respiratory disorder.  Significantly, the VA examiner's assessment was based, in part, on the Veteran's own statements.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. § 1110 , 1131; 104 F. 3d 1328, 1332   (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed. 

Based on the foregoing, the evidence shows that the Veteran has had intermittent symptomatology since his military service, but it does not establish that he has a current diagnosis of a respiratory disorder other than sleep apnea.  Nor is there any evidence relating a current diagnosis to his military service. 

In making this determination, the Board does acknowledge that the Veteran submitted articles discussing the effects of pepper spray and tear gas exposure.  However, this evidence is general in nature, and no examiner has specifically related the information contained therein to the Veteran. See Sacks v. West, 11 Vet. App. 314, 317   (1998) ("This is not to say that medical article and treatise evidence are irrelevant or unimportant; they can provide important support when combined with an opinion of a medical professional.").  Thus, the Board finds that the literature is of little probative value in this case. 

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a respiratory disorder other than sleep apnea.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for respiratory disorder is not warranted. 




ORDER


Service connection for a respiratory disorder is denied.  


REMAND

As discussed above, the law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159. 

In this case, the Board notes that a May 2010 VA examiner noted that the Veteran has been receiving psychiatric treatment at the mental health clinic at the Saginaw VA Medical Center (VAMC).  However, the claims file does not contain any VA medical records dated after August 2004.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA has a duty to seek such records. 38 C.F.R. § 3.159(c).  Therefore, the RO should attempt to obtain the outstanding VA medical records pertaining to a psychiatric disorder. 

In addition, the Veteran was afforded a VA examination in June 2010 in connection with his claim for service connection for headaches.  The examiner stated that the Veteran's service treatment records did not include any documentation of headaches.  However, his service treatment records do show that he was seen in June 1965 for an acute diffuse upper respiratory tract infection with headaches, vertigo, and cough.  As such, the examiner did not address the symptomatology shown in service and based his medical opinion on an inaccurate history.  The United States Court of Appeals for Veterans Claims (Court) has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that an additional medical opinion is necessary for the purpose of determining the nature and etiology of any headaches that may be present. 

Accordingly, the case is REMANDED for the following actions: 

1.  The RO should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a psychiatric disorder and headaches.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file. 

The RO should also obtain VA medical records dated from August 2004 to the present, including records from the mental health clinic at the Saginaw VAMC.   

2.  After completing the action requested above, the Veteran should be afforded a VA examination to determine the nature and etiology of any and all headaches that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements. 

It should be noted that the Veteran was seen in June 1965 for an acute diffuse upper respiratory tract infection with headaches, vertigo, and cough. 

The examiner should then comment on whether it is at least as likely as not that the Veteran currently has headaches that are related to his symptomatology in service or that are otherwise causally or etiologically related to his military service. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  After completing these actions, the RO should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  Further development may include obtaining an additional medical opinion.

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011). 



____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


